Exhibit 10.1

 

Apax US VII, L.P.

c/o Walkers SPV Limited

P.O. Box 908GT

Mary Street

George Town

Grand Cayman

Cayman Islands

 

Apax Europe VII - A, L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

Apax Europe VII - 1, L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

 

Apax Europe VII - B, L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

EQUITY COMMITMENT LETTER

April 4, 2011

Eagle Parent, Inc.

Element Merger Sub, Inc.

c/o Apax Partners, L.P.

601 Lexington Avenue, 53rd Floor

New York, New York 10022

Epicore Software Corporation

18200 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Re:    Equity Financing Commitment

Ladies and Gentlemen:

This letter agreement sets forth the commitment of Apax Europe VII-A, L.P., Apax
Europe VII-B, L.P., Apax Europe VII-1, L.P., and Apax US VII, L.P.
(collectively, the “Investors”), subject to the terms and conditions hereof, to
purchase, or cause an assignee permitted by Section 11 of this letter agreement
to purchase, directly or indirectly, equity securities of Eagle Parent, Inc., a
Delaware corporation (“Parent”). It is contemplated that pursuant to the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of the date
hereof, among Parent, Epicore Software Corporation, a Delaware corporation (the
“Company”) and Element Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“Acquisition Sub”), Parent shall acquire the Company
through the merger of Acquisition Sub with and into the Company, with the
Company as the surviving corporation (the “Merger”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Merger Agreement. Reference is made to the letter agreement among the Investors,
Parent and Activant to be entered into concurrently with this letter agreement
that provides for the Investor to purchase, or cause the purchase, directly or
indirectly, equity securities of Parent in connection with the execution and
delivery of the Activant Merger Agreement (the “Activant Equity Commitment
Letter”).



--------------------------------------------------------------------------------

 

April 4, 2011

Page 2

 

1. Closing Commitment.

(a) Upon the terms and subject to the conditions set forth herein, the Investors
hereby collectively commit to purchase for cash, or cause an assignee permitted
by Section 11 of this letter agreement to purchase for cash, directly or
indirectly, at or immediately prior to the earlier of the Offer Closing or the
Merger Closing an aggregate of $647 million of equity securities of Parent (the
“Closing Commitment”), solely for the purpose of allowing Parent, Acquisition
Sub and/or Activant Acquisition Sub (as applicable) (i) to fund a portion of the
Aggregate Merger Consideration and, if applicable, the aggregate consideration
in the Offer, as set forth in the Merger Agreement, and the aggregate Merger
Consideration (as defined and as set forth in the Activant Merger Agreement),
(ii) to pay related fees and expenses upon the consummation of the Merger, the
Offer or the Activant Merger (as the case may be) and the transactions
contemplated by the Merger Agreement and the Activant Merger Agreement and
(iii) to repay or cause to be repaid indebtedness of the Company, Activant and
their respective subsidiaries in accordance with the Merger Agreement and the
Activant Merger Agreement (as applicable); provided, that the Closing Commitment
shall be reduced to the extent any of the amounts set forth in the immediately
foregoing sentence are paid to Parent at the Closing in accordance with the
Activant Equity Commitment Letter. The total obligation of the Investors to fund
in connection with the Merger Closing, the Offer Closing and the Closing (as
defined in the Activant Merger Agreement) shall in no event exceed the Closing
Commitment. The Investors may effect the purchase of equity securities of Parent
directly or indirectly through one or more Affiliated entities. The obligation
of the Investors to fund any portion of the Closing Commitment may be reduced by
the Investors, immediately prior to the Effective Time, to the extent that
Parent does not require the full amount of the Closing Commitment (x) to fund
the payment of the obligations referenced in the first sentence of this
Section 1(a) and (y) to satisfy each of the conditions set forth in the Debt
Commitment Letter. Each Investor hereby confirms that it, or it together with
any Affiliate to which its obligation to fund the Closing Commitment is assigned
pursuant to Section 11, has and will maintain unfunded capital commitments in an
amount not less than its Pro Rata Percentage (as defined below) of the aggregate
Closing Commitment and no other approval is required for such Investor to
fulfill its obligations hereunder. In lieu of purchasing equity securities of
Parent, the Investors may satisfy its Closing Commitment in part by the purchase
of debt securities of Parent if (and only if) (A) the purchase of such debt
securities does not result in the failure of any condition under the financing
contemplated by the Debt Commitment Letter and (B) the proceeds of such debt
securities are contributed to Acquisition Sub as equity.

(b) The Investors’ obligations under this letter agreement to fund the Closing
Commitment is subject to (i) the satisfaction or waiver by Parent (with the
prior written approval of the Investors) of each of the conditions to Parent’s
and Acquisition Sub’s obligations to consummate the Merger and the Offer, in
each case, as contemplated by the Merger Agreement other than any conditions
that by their nature are to be satisfied at the Merger Closing or Offer Closing
(as applicable), but subject to the prior or substantially concurrent
satisfaction of such conditions, (ii) the contemporaneous consummation of the
Merger and, if applicable, the Offer in accordance with the terms of the Merger
Agreement (including to the extent that the Company obtains, in accordance with
the terms and subject to the satisfaction of the conditions set forth in
Section 9.9(b) of the Merger Agreement, an order requiring Parent to
specifically perform its obligations pursuant to the terms of the Merger
Agreement to cause the financing of the Investors to be funded in connection
with the consummation of the Merger), (iii) the execution and delivery of the
Merger Agreement, (iv) the contemporaneous consummation of the Activant Merger
in accordance with the terms of the Activant Merger Agreement (including to the
extent that Activant obtains, in accordance with the terms and subject to the
satisfaction of the conditions set

 

2



--------------------------------------------------------------------------------

 

April 4, 2011

Page 3

 

forth in the Activant Merger Agreement, an order requiring Parent to
specifically perform its obligations pursuant to the terms of the Activant
Merger Agreement to cause the financing of the Investors to be funded in
connection with the consummation of the Activant Merger), (v) the execution and
delivery of the Activant Merger Agreement, and (vi) the consummation of the Debt
Financing prior to, or substantially contemporaneously with, such funding by the
Investors.

(c) The obligation of the Investors to fund, or cause the funding of, the
Closing Commitment shall automatically and immediately terminate upon the
earliest to occur of (i) the consummation of the Merger Closing (at which time
the obligation shall be discharged), (ii) the valid termination of the Merger
Agreement or the Activant Merger Agreement in accordance with their respective
terms or (iii) the Company or any of its Affiliates, securityholders or agents
asserting in any litigation or other proceeding, (A) any claim under or action
with respect to the Investors funding the Termination Commitment (as such term
is defined below) or (B) any other claim under or action against Parent or
Acquisition Sub in connection with this letter agreement, the Merger Agreement,
the Debt Commitment Letter or any transaction contemplated hereby or thereby or
otherwise relating thereto, in each case of (A) and (B), other than Retained
Claims, subject in each case to all of the terms, conditions and limitations
herein and therein.

 

2. Termination Commitment.

(a) Upon the terms and subject to the conditions set forth herein, the Investors
hereby collectively commit to purchase for cash, or cause an assignee permitted
by Section 11 of this letter agreement to purchase for cash, directly or
indirectly, an aggregate amount of equity securities of Parent sufficient to
allow Parent to pay (i) the Reverse Termination Fee, Special Termination Fee and
Termination Fee (as defined in the Activant Merger Agreement) in accordance with
the Merger Agreement and Activant Merger Agreement (as applicable) and any
amounts payable pursuant to Section 6.13 and Section 8.3(a) of the Merger
Agreement (collectively, the “Reimbursement Amounts”) and any such amounts
payable pursuant to Section 4.3(c), Section 4.3(d) and Section 4.3(e) of the
Activant Merger Agreement to the extent any payment obligations are due and
payable by Parent pursuant to the terms and conditions of the Merger Agreement
or Activant Merger Agreement, respectively, and subject to the limitations set
forth therein (but without giving effect to any limitation or restriction
imposed by Insolvency Proceedings (as such term is defined below) or related
Laws), (ii) all fees and expenses incurred by Parent, Acquisition Sub and
Activant Acquisition Sub in connection with the Merger Agreement and the
Activant Merger Agreement (as applicable), and (iii) all other Liabilities of
Parent, Acquisition Sub and Activant Acquisition Sub arising out of or relating
to the Merger Agreement, the Activant Merger Agreement or the Offer
(collectively, the “Termination Commitment,” and each of Parent’s, Acquisition
Sub’s and Activant Acquisition Sub’s obligations set forth in clauses
(i) through (iii) above, a “Termination Obligation,” and collectively, the
“Termination Obligations”); provided, that the Company, Parent and Acquisition
Sub hereby agree that the Investors shall in no event collectively be required
to purchase, directly or indirectly, (x) more than $130 million of equity
securities of Parent (or, in the case of each Investor, its Pro Rata Percentage
(as such term is defined below) of such amount) in the event that the Reverse
Termination Fee or Special Termination Fee, as applicable, and all Reimbursement
Amounts are paid to the Company within the time period that such Reverse
Termination Fee, Special Termination Fee or Reimbursement Amounts, as
applicable, are required to be paid under the Merger Agreement and the Company
is not legally compelled by a judicial order or otherwise to return any portion
of such Reverse Termination Fee or Special Termination Fee, as applicable, or
any Reimbursement Amount to Parent, Acquisition Sub or the Investors, or
(y) more than $230 million of equity securities of Parent (or, in the case of
each Investor, its Pro Rata Percentage (as such term is defined below) of such
amount) in the event that the Reverse Termination Fee or

 

3



--------------------------------------------------------------------------------

 

April 4, 2011

Page 4

 

Special Termination Fee, as applicable, and all Reimbursement Amounts are not
paid to the Company within the time period that such Reverse Termination Fee,
Special Termination Fee or Reimbursement Amounts, as applicable, are required to
be paid under the Merger Agreement, or if the Company is legally compelled by a
judicial order or otherwise to return any portion of such Reverse Termination
Fee or Special Termination Fee, as applicable, or any Reimbursement Amount to
Parent, Acquisition Sub or the Investors, in each case, under or in respect of
the Termination Commitment, and that no Investor or Investor Affiliate (as such
term is defined below), shall have any obligation or liability to any Person
relating to, arising out of or in connection with, this letter agreement, other
than as expressly set forth herein; provided, further, that the Termination
Commitment will be reduced to the extent any payments are made to Parent in
accordance with paragraph 2 of the Activant Equity Commitment Letter. For the
avoidance of doubt, the Investors’ commitment to purchase equity securities of
Parent pursuant to the first sentence of this Section 2(a) shall occur on such
date or dates as the relevant Termination Commitments are due and payable by
Parent or Acquisition Sub or Activant Acquisition Sub, as the case may be,
pursuant to the terms and conditions of the Merger Agreement and the Activant
Merger Agreement (as applicable) and without giving effect to any limitations or
restrictions imposed by Insolvency Proceedings or related Laws.

For clarification purposes, whenever used herein, the “Reverse Termination Fee”
and “Special Termination Fee” shall be determined after giving effect to any
reduction thereto as provided in Sections 8.2 and 8.3(b) of the Merger
Agreement.

(b) The obligation of the Investors to fund, or cause the funding of, the
Termination Commitment shall automatically and immediately terminate upon the
earliest to occur of (1) the consummation of the Merger Closing, but only if the
Investors shall have funded the Closing Commitment in accordance with Section 1
of this letter agreement, (2) valid termination of the Merger Agreement in
accordance with its terms (other than a termination of the Merger Agreement for
which the Reverse Termination Fee, Special Termination Fee or any Reimbursement
Amount is, in accordance with Section 8.3 of the Merger Agreement, due and owing
by Parent or Acquisition Sub or, in the case of the Reimbursement Amounts, may
become due and owing (any such termination for which the Reverse Termination
Fee, Special Termination Fee or any Reimbursement Amount is so due and owing
(or, in the case of any Reimbursement Amounts, may become due and owing, a
“Qualifying Termination”))) and (3) the 150th day after a Qualifying Termination
unless prior to the 150th day after such Qualifying Termination, (x) the Company
shall have commenced a suit, action or other proceedings against Parent or
(y) any event has occurred, that prevents, pursuant to applicable Law or any
Insolvency Proceeding (as such term is defined below), the Company from
commencing a suit, action or other proceedings against Parent, in each case,
alleging the Termination Fee or any Reimbursement Amount (as applicable) is due
and owing (or, in the case of any Reimbursement Amount, may become due and
owing) (a “Qualifying Claim”); provided, that if (1) a Qualifying Termination
has occurred and a Qualifying Claim is filed prior to the 150th day after a
Qualifying Termination, or (2) clause (y) above is applicable, no Investor shall
have any further liability or obligation under this letter agreement from and
after the earliest of (i) the consummation of the Merger Closing, but only if
the Investors shall have funded the Closing Commitment in accordance with
Section 1 of this letter agreement, (ii) a final, non-appealable resolution of
such Qualifying Claim determining that Parent does not owe any Reverse
Termination Fee, Special Termination Fee or any Reimbursement Amounts that have
not been fully satisfied and paid, (iii) a written agreement among the
Investors, the Company and Parent terminating the obligations and liabilities of
the Investors pursuant to Section 2(a) of this letter agreement and (iv) payment
of the Reverse Termination Fee or Special Termination Fee, as applicable, and
all Reimbursement Amounts (if any) unless any portion is legally compelled by
judicial order or

 

4



--------------------------------------------------------------------------------

 

April 4, 2011

Page 5

 

otherwise to be returned by the Company to Parent, Acquisition Sub or the
Investors. In the event that the Company or any of its Affiliates, members,
securityholders or representatives institutes any suit, action or other
proceeding (A) asserting that any provisions of this Section 2 of this letter
agreement are illegal, invalid or unenforceable in whole or in part or that the
Investors are liable in excess of or to a greater extent than the aggregate
Termination Commitment (other than in accordance with Section 1 of this letter
agreement), (B) arising under, or in connection with, this letter agreement, the
Merger Agreement, the Debt Commitment Letter or the transactions contemplated
hereby or thereby, other than a Retained Claim or (C) in respect of a Retained
Claim in any court or other tribunal other than a Chosen Court (as such term is
defined below), except as provided for in the penultimate sentence of Section 11
of this letter agreement, then (x) the obligations of the Investors under this
letter agreement shall terminate ab initio and be null and void, (y) if any
Investor has previously made any payments under this letter agreement to Parent
or Acquisition Sub, such Investor shall be entitled to recover such payments and
(z) none of the Investors, Parent, Acquisition Sub nor any Investor Affiliate
shall have any liability to the Company or any of its Affiliates under this
letter agreement or with respect to the Merger Agreement, the Debt Commitment
Letter or the transactions contemplated hereby or thereby.

(c) The obligations of the Investors under this letter agreement to fund, or to
cause the funding of, the Termination Commitment in accordance with this
Section 2 shall, to the fullest extent permitted by applicable Law, be absolute
and unconditional and shall not be released or discharged in whole or in part,
or otherwise affected, irrespective of: (i) any change in the corporate
existence, structure or ownership of Parent or Acquisition Sub or Activant
Acquisition Sub or any other Person interested in the transactions contemplated
by the Merger Agreement or the Activant Merger Agreement, or any insolvency,
bankruptcy, winding up, receivership, dissolution, assignment, reorganization or
other similar proceeding (each, an “Insolvency Proceeding”) affecting Parent,
Acquisition Sub or Activant Acquisition Sub or any other Person interested in
the transactions contemplated by the Merger Agreement or the Activant Merger
Agreement or any of their respective assets, (ii) any rescission, waiver,
compromise or other amendment or modification of the Merger Agreement, Activant
Merger Agreement or any other agreement evidencing, securing, or otherwise
executed in connection with, any of the Termination Commitments, or change in
the manner, place or terms of payment or performance, or any change or extension
of the time, place or manner of payment or performance of, or renewal of, any
Termination Commitment, any escrow arrangement or other security therefor, or
any amendment or waiver of or any consent to any departure from the terms of the
Merger Agreement or the Activant Merger Agreement or the documents entered into
in connection therewith, (iii) the addition, substitution or release of any
other Person interested in the transactions contemplated by the Merger Agreement
or the Activant Merger Agreement, (iv) any lack of validity or enforceability of
the Merger Agreement or the Activant Merger Agreement, any other agreement or
instrument relating thereto, other than by reason of fraud or intentional
misrepresentation by the Company, (v) the existence of any claim, set-off or
other right that the Investors may have at any time against Parent, Acquisition
Sub or the Company, whether in connection with any Termination Commitment, the
Merger Agreement, the Activant Merger Agreement or otherwise, (vi) the failure
of the Company to assert any claim or demand or to enforce any right or remedy
against Parent, Acquisition Sub or any other Person interested in the
transactions contemplated by the Merger Agreement or (vii) the adequacy of any
other means the Company or Activant may have of obtaining payment of any
Termination Commitment.

 

3.

Other than as required by Law or the rules of any national securities exchange,
each of the parties agree that it will not, nor will it permit its advisors or
Affiliates to, disclose to any person or entity

 

5



--------------------------------------------------------------------------------

 

April 4, 2011

Page 6

 

 

the contents of this letter agreement, other than to the Company and its
advisors who are instructed to maintain the confidentiality of this letter
agreement in accordance herewith.

 

4.

Notwithstanding anything that may be expressed or implied in this letter
agreement or any document or instrument delivered in connection herewith, each
party hereto, by its acceptance of the benefits hereof, covenants, agrees and
acknowledges that this letter agreement may only be enforced by either
(i) Parent and Acquisition Sub or (ii) the Company, provided, that the Company
acknowledges and agrees that any payment of the Closing Commitment or
Termination Commitment will be made only to Parent. No Person has any remedy,
recourse or right of recovery against, or contribution from any Investor
Affiliate, through any of Investor, Parent, Acquisition Sub or otherwise,
whether by or through attempted piercing of the corporate veil or similar
action, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable Law, by or
through a claim by or on behalf of any Investor, Parent or Acquisition Sub
against any Investor or any Investor Affiliate, or otherwise, except for
(x) Parent’s and Acquisition Sub’s and the Company’s rights against the
Investors under this letter agreement to fund to Parent, or cause the funding to
Parent of, either the Closing Commitment or the Termination Commitment (as
applicable), (y) the Company’s right to bring claims to enforce this letter
agreement and (z) the Company’s rights to bring claims against Parent and
Acquisition Sub pursuant to the Merger Agreement. For purposes of this letter
agreement, the term “Investor Affiliate” means (i) any Investor, (ii) any
former, current or future general or limited partners, stockholders, holders of
any equity, partnership or limited liability company interest, officer, member,
manager, director, employees, agents, controlling persons, assignee or
Affiliates of any Investor, (iii) Parent or Acquisition Sub, or (iv) any former,
current or future general or limited partners, stockholders, holders of any
equity, partnership or limited liability company interest, officer, member,
manager, director, employees, agents, attorneys, controlling persons, assignee
or Affiliates of any of the foregoing. The Company hereby covenants and agrees
that it shall not institute, and shall cause each of its Affiliates and their
respective members, securityholders and representatives not to institute,
directly or indirectly, any action or bring any other claim arising under, or in
connection with, this letter agreement, the Merger Agreement, the Debt
Commitment Letter or the transactions contemplated thereby, against any Investor
or any Investor Affiliate except for (i) claims by the Company (x) to enforce
its rights under this letter agreement (provided that the maximum aggregate
liability of the Investors under this letter agreement shall in no event exceed
an amount equal to the aggregate Termination Commitment and shall in no event be
due and payable unless the Reverse Termination Fee, Special Termination Fee or
any other Termination Commitment would otherwise be due and payable in
accordance with the terms of the Merger Agreement), (y) to enforce the funding
of the Termination Commitment to Parent, or (z) to enforce the funding of the
Closing Commitment to Parent only to the extent that the Company is expressly
entitled to enforce such funding in accordance with this letter agreement and
Section 10.1 of the Merger Agreement and subject to all of the terms, conditions
and limitations herein and therein (clauses (x), (y) and (z), collectively, the
“Retained Letter Agreement Claims”) or (ii) claims by the Company against Parent
or Acquisition Sub under and in accordance with the Merger Agreement (the
“Retained Merger Agreement Claims,” and together with the Retained Letter
Agreement Claims, the “Retained Claims”). Recourse (i) against each Investor, as
applicable, solely with respect to the Retained Letter Agreement Claims and
(ii) against Parent or Acquisition Sub solely with respect to the Retained
Merger Agreement Claims shall be the sole and exclusive remedy of the Company
and all of its Affiliates against any Investor or any Investor Affiliate in
respect of any liabilities or obligations arising under, or in connection with,
the Merger Agreement, or the transactions contemplated thereby, and such
recourse shall be subject to the Termination Commitments and the other
limitations described herein and therein; provided, that in the event an
Investor (i) consolidates with or merges with any other Person and is not the
continuing or

 

6



--------------------------------------------------------------------------------

 

April 4, 2011

Page 7

 

 

surviving entity of such consolidation or merger or (ii) transfers or conveys
all or a substantial portion of its properties and other assets to any Person
such that the Investor’s uncalled capital, together with the uncalled capital of
any permitted assignee to which the Investor’s obligations hereunder are
assigned pursuant to Section 11 of this letter agreement, is less than the such
Investor’s Pro Rata Percentage of the aggregate Termination Commitments then,
and in each such case, the Company may seek recourse, whether by the enforcement
of any judgment or assessment or by any legal or equitable proceeding or by
virtue of any statute, regulation or other applicable Law, against such
continuing or surviving entity or such transferee Person (in either case, a
“Successor Entity”), as the case may be, but only to the extent of the liability
of such Investor hereunder and subject to the limitations herein.

 

5. The Investors will cause Parent and Acquisition Sub to apply the funds
received in accordance with Sections 1 and 2 above in satisfaction of Parent’s
and Acquisition Sub’s obligations under and in accordance with the Merger
Agreement. In connection therewith, each Investor hereby represents and warrants
to, and with respect to clause (e) agrees with, the Company that:

(a) it has the power and authority required to enter into the obligations set
out in this letter agreement and to perform fully such obligations as
contemplated by this letter agreement in accordance with its terms;

(b) there is not in existence any document, agreement, arrangement or
understanding in relation to any aspect of the Equity Financing or this letter
agreement to which any Investor, Parent, Acquisition Sub or any Investor
Affiliate is a party which would prejudice the Parent’s or Acquisition Sub’s
ability to pay or procure payment of the amounts payable to the Company pursuant
to the Merger Agreement or such Investor’s ability to fund the Closing
Commitment and Termination Commitment pursuant to this letter agreement;

(c) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Body necessary for the due execution,
delivery of and performance of this letter agreement by such Investor have been
obtained or made and all conditions therefor have been duly complied with, and
no other action by, and, no notice to or filing with, any Governmental Body is
required in connection with the execution, delivery of and performance of this
letter agreement;

(d) the entering into of this letter agreement and/or committing the Closing
Commitment and the Termination Commitment to Parent and Acquisition Sub will not
result in such Investor being in breach of any investment restriction or other
obligation contained in its limited partnership agreements, any side letters
related thereto, similar organizational documents or any Law, regulation, rule,
order judgment or contractual restriction binding on the Investor or its assets;

(e)(i) such Investor and its Affiliates and Representatives will not cause
Parent or Acquisition Sub to file for any voluntary Insolvency Proceeding,
(ii) such Investor will take necessary actions so that Parent and Acquisition
Sub do not file for any voluntary Insolvency Proceeding, and (iii) such Investor
will use reasonable efforts to oppose any involuntary Insolvency Proceeding, in
each case with respect to Parent or Acquisition Sub (for the avoidance of doubt,
in no event shall such efforts include the obligation to provide or expend funds
that are not otherwise required to be provided or expended pursuant to this
letter agreement);

(f) such Investor has all requisite power and authority to execute and deliver
this letter agreement; all action on the part of such Investor necessary for the
authorization, execution,

 

7



--------------------------------------------------------------------------------

 

April 4, 2011

Page 8

 

delivery and performance of this letter agreement has been taken; and this
letter agreement, when executed and delivered by such Investor, constitutes a
valid and legally binding obligation of such Investor; and

(g) such Investor has the financial capacity to pay and perform its obligations
under this letter agreement, and all funds necessary for such Investor to
fulfill its obligations under this letter agreement shall be available to such
Investor for so long as this letter agreement shall remain in effect in
accordance with Section 2(c) of this letter agreement.

 

6. Each party acknowledges and agrees that (a) this letter agreement is not
intended to, and does not, create any agency, partnership, fiduciary or joint
venture relationship between or among any of the parties hereto and neither this
letter agreement nor any other document or agreement entered into by any party
hereto relating to the subject matter hereof shall be construed to suggest
otherwise, (b) the obligations of each of the Investors under this letter
agreement are solely contractual in nature and (c) the determination of each
Investor was independent of each other. Notwithstanding anything to the contrary
contained in this letter agreement, the liability of each Investor hereunder
shall be several, not joint and several, based upon its respective Pro Rata
Percentage, and no Investor shall be liable for any amounts hereunder in excess
of its Pro Rata Percentage of the Closing Commitment or the Termination
Commitment (as applicable) or such lesser amount as may be required to be paid
by the Investors. The “Pro Rata Percentage” of each Investor is as set forth
below (subject to adjustment, provided, that in any event the total Pro Rata
Percentage of the Investors (including any permitted assignee pursuant to
Section 11 of this letter agreement) shall always equal 100%):

 

Apax Europe VII-A, L.P.

     31.47 % 

Apax Europe VII-B, L.P.

     57.75 % 

Apax Europe VII-1, L.P.

     1.48 % 

Apax US VII, L.P.

     9.30 % 

 

7. In no event shall Parent or Merger Sub, directly or indirectly (including
through Affiliates, which for purposes of this Section 7 shall be deemed to
include each direct or indirect investor or potential investor in Parent or
Merger Sub, or any of Parent’s or Merger Sub’s or such investor’s financing
sources or potential financing sources or other Representatives), (i) award any
agent, broker, investment banker, financial advisor or other firm or person
except Jeffries & Company, Inc. and RBC Capital Markets, LLC any financial
advisory role on an exclusive basis in connection with the Merger or the other
transactions contemplated by the Merger Agreement or (ii) prohibit or seek to
prohibit any bank or investment bank or other potential provider of debt or
equity financing, including Jeffries & Company, Inc. and RBC Capital Markets,
LLC, from providing or seeking to provide financing or financial advisory
services to any person in connection with a transaction relating to the Company
or its Subsidiaries or in connection with the Merger or the other transactions
contemplated by the Merger Agreement. Except as required by Section 7.11 of the
Merger Agreement, neither Parent, nor Merger Sub, directly or indirectly
(including through Affiliates), shall seek or obtain any equity commitments or
equity financing in respect of the Merger or any of the other transactions
contemplated by the Merger Agreement, or provide any information in respect
thereof to any potential investor in Parent or Merger Sub, or any of Parent’s,
Merger Sub’s or such investor’s financing sources or potential financing sources
or other Representatives, in each case, other than (i) as set forth in this
letter agreement or (ii) from any equityholder of an Affiliate of Parent or
Merger Sub.

 

8.

This letter agreement is solely for the benefit of Parent, Acquisition Sub and
the Company and is not intended to, nor does it, confer any benefits on, or
create any rights or remedies in favor of,

 

8



--------------------------------------------------------------------------------

 

April 4, 2011

Page 9

 

 

any Person other than Parent, Acquisition Sub and the Company. This letter
agreement may only be enforced (x) subject to the limitations in Section 4 of
this letter agreement, by the Company or (y) by Parent at the direction of its
equityholders in a manner agreed by its equityholders or as otherwise required
pursuant to an order of specific performance obtained pursuant to Section 9.9 of
the Merger Agreement. In no event shall any of Parent’s or Acquisition Sub’s
creditors (other than the Company) have any right to enforce this letter
agreement or to cause Parent or Acquisition Sub to enforce this letter
agreement. For the avoidance of doubt, the Closing Commitment and the
Termination Commitment will be funded to Parent and under no circumstances will
the Company be entitled to or seek that the Investors fund, or cause the
funding, of the Closing Commitment or the Termination Commitment directly to the
Company.

 

9. This letter agreement may not be amended or otherwise modified without the
prior written consent of Parent, Acquisition Sub, the Investors and the Company.

 

10. THIS LETTER AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS LETTER
AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS LETTER AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE. Each party hereto agrees that it shall bring any action or actions in
respect of any claim arising out of or related to this letter agreement or the
negotiation, execution or performance of this letter agreement (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this letter agreement)
and agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such Chosen Court, exclusively in the Delaware Court of
Chancery (or, if (but only if) the Delaware Court of Chancery shall be
unavailable, any other court of the State of Delaware or any Federal court
sitting in the State of Delaware; provided, that if (but only if) the Delaware
Court of Chancery, any other court in the State of Delaware and any Federal
court sitting in the State of Delaware shall be unavailable, any other court of
competent jurisdiction sitting in the State of New York, and if (and only if)
any such court in New York shall be unavailable, then any other court of
competent jurisdiction) and any appellate court from any thereof (the “Chosen
Courts”), and solely in connection with claims arising under this letter
agreement irrevocably and unconditionally (i) submits , for itself and its
property, to the exclusive jurisdiction of the Chosen Courts, (ii) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this letter agreement or the
negotiation, execution of performance of this letter agreement (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this letter agreement)
in the Chosen Courts, (iii) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in such court, (iv) agrees that a final judgment in any such suit on the
judgment or in any other manner provided by Law and (v) agrees that service of
process upon such party in any such action or actions shall be effective if
notice is given in accordance with Section 9.2 of the Merger Agreement (it being
understood that any notice to an Investor shall be delivered in the same manner
as a notice to Parent or Acquisition Sub as set forth therein). Notwithstanding
the foregoing, any action for recognition or enforcement of any judgment of a
Chosen Court may be brought by any party hereto in any court of competent
jurisdiction, not just a Chosen Court. Each party hereto irrevocably waives all
right to trial by jury in any action proceeding or counterclaim arising out of
or relating to this letter agreement or the action of the Company, the
Investors, Parent and Acquisition Sub in the negotiation, execution, performance
and enforcement of this letter agreement.

 

9



--------------------------------------------------------------------------------

 

April 4, 2011

Page 10

 

11. This letter agreement and any signed agreement or instrument entered into in
connection with this letter agreement, and any amendments or waivers hereto or
thereto, may be executed in any number of counterparts, each such counterpart
being deemed to be an original instrument and all such counterparts together
constituting the same agreement and, to the extent signed and delivered by means
of a facsimile machine or by e-mail delivery of a “.pdf” format data file, shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or
e-mail delivery of a “.pdf” format data file to deliver a signature to this
letter agreement or any amendment hereto or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file as a defense
to the formation of a contract and each party hereto forever waives any such
defense. The Investors’ obligations under this letter agreement, including the
obligation of the Investors to fund, or cause the funding of, the Closing
Commitment and/or the Termination Commitment, is subject to the execution and
delivery of the Merger Agreement by the Company. The Closing Commitment and the
Termination Commitment set forth herein shall not be assignable by Parent or
Acquisition Sub without each of the Investors’ and the Company’s prior written
consent, and the granting of such consent in a given instance shall be solely in
the discretion of the Investors and the Company, and, if granted, shall not
constitute a waiver of this requirement as to any subsequent assignment. All or
any portion of the Closing Commitment or the Termination Commitment set forth
herein may be assigned by any Investor to any other Investor, any additional
equity co-investor and/or their respective affiliates and affiliated funds;
provided, however, that, except to the extent otherwise agreed to by Parent,
Acquisition Sub and the Company, any such assignment shall not relieve any
Investor of its obligations under this letter agreement (including its
obligation to fund the Closing Commitment and/or the Termination Commitment);
provided, further, however, that the Investors shall not assign more than 50% of
its Pro Rata Percentage of the Closing Commitment or the Termination Commitment
(as applicable) other than to any funds or other entities Affiliated with the
Investors. Any transfer in violation of either of the two the preceding sentence
shall be null and void. This letter agreement, the Merger Agreement (including
the Exhibits and Schedules thereto), the Support Agreements and the
Confidentiality Agreement contain the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior discussions,
negotiations, proposals, undertakings, arrangements and understandings, whether
written or oral, with respect thereto.

* * * * * * *

 

10



--------------------------------------------------------------------------------

If this letter agreement is agreeable to you, please so indicate by signing in
the space indicated below.

Very truly yours,

 

For and on behalf of Apax Partners Europe Managers Limited as Manager of Apax
Europe VII-A, L.P.

By:

 

/s/ Steve Hare

  

By:

 

/s/ Martin Halusa

  For and on behalf of Apax Partners Europe Managers Limited as Manager of Apax
Europe VII-B, L.P.

By:

 

/s/ Steve Hare

  

By:

 

/s/ Martin Halusa

  For and on behalf of Apax Partners Europe Managers Limited as Manager of Apax
Europe VII-1, L.P.

By:

 

/s/ Steve Hare

  

By:

 

/s/ Martin Halusa

 

 

Apax US VII, L.P.

By: Apax US VII GP, L.P.

Its: General Partner

By: Apax US VII GP, Ltd.

Its: General Partner

By: /s/ John Megrue

Name: John Megrue

Title: CEO

 

Signature Page to Equity Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed as of April 4, 2011

 

EAGLE PARENT, INC.

By:

 

/s/ Jason Wright

  Name: Jason Wright   Title: President

 

ELEMENT MERGER SUB, INC.

By:

 

/s/ Jason Wright

  Name: Jason Wright   Title: President

 

Signature Page to Equity Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed as of April 4, 2011

 

EPICOR SOFTWARE CORPORATION

By:

 

/s/ L. George Klaus

  Name: L. George Klaus  

Title: Chairman, President and

          Chief Executive Officer

 

Signature Page to Equity Commitment Letter